Citation Nr: 0939728	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-17 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an effective date earlier than June 14, 2006, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD), based on clear and unmistakable error (CUE) 
in a prior July 1981 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from September 
1969 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the Veteran's claim 
for service connection for PTSD and assigned a disability 
rating of 100 percent, effective June 14, 2006.


FINDINGS OF FACT

1.  The RO denied the Veteran's prior claim for service 
connection for PTSD in a July 1981 rating decision.  The RO 
notified the Veteran of this denial and of his appellate 
rights, but he failed to appeal the decision.

2.  The July 1981 rating decision denying service connection 
for PTSD was adequately supported by the evidence then of 
record and was not undebatably erroneous; and the record does 
not demonstrate that the correct facts, as they were known in 
July 1981, were not before the RO in July 1981, or that the 
RO incorrectly applied statutory or regulatory provisions 
extant at that time, such that the outcome of the claim would 
have been manifestly different but for the error.

3.  The Veteran filed a subsequent claim for service 
connection for PTSD, which was received by the RO on June 14, 
2006.

4.  A September 2006 rating decision granted service 
connection for PTSD effective from June 14, 2006.

5.  There was no formal or informal claim for service 
connection for PTSD prior to June 14, 2006.   



CONCLUSION OF LAW

The criteria for an effective date earlier than June 14, 
2006, for the grant of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 
3.400 (2009).
.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

A review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  The duty to notify 
was accomplished by way of a VCAA letter from the RO to the 
Veteran dated in June 2006.  This letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the underlying service-connection claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Additionally, in the June 2006 VCAA letter from the RO to the 
Veteran, the Veteran was further advised that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued June 2006 VCAA notice letter 
prior to the September 2006 determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing 
error with regard to the VCAA notice.  

However, with respect to the CUE aspect of the Veteran's 
appeal, VA's duties to notify and assist are not applicable 
to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Therefore, discussion of the notice provisions regarding CUE 
is not required.  38 U.S.C.A. § 5109A(a); 38 C.F.R. §§ 
20.1400-20.1411.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran also submitted a psychiatric evaluation 
report from a private physician.  Additionally, the Veteran 
was provided with a VA examination in connection with his 
claim.  Further, he and his representative have submitted 
statements in support of his claim.  Therefore, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400 (2008).  If a claim for disability compensation is 
received within one year after separation from service, the 
effective date of entitlement is the day following separation 
or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A rating decision becomes final if the Veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for new and material evidence, 
other than service treatment records received after a final 
disallowance, is the date of receipt of the claim to reopen 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The Court 
held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002), 
that "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

In order for the Veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  A decision that 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105.

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination: 1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; 2) an error occurred based on the record and the law 
that existed at the time of the prior adjudication in 
question; and 3) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  The intent to apply 
for benefits is an essential element of any claim, whether 
formal or informal, and such intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006) (emphasis added).  

In this case, the Veteran contends that an effective date 
earlier than June 14, 2006, should be assigned for the grant 
of service connection for PTSD, on the basis that there was a 
CUE in a July 1981 RO rating decision that denied service 
connection for PTSD.  More specifically, the Veteran contends 
that the RO overlooked material evidence of record at the 
time of the July 1981 rating decision that demonstrated that 
he had an in-service stressor based on receipt of the Combat 
Action Ribbon and that he had been diagnosed with PTSD.  See 
Notice of Disagreement (NOD) dated in September 2006.  Such 
evidence, the Veteran asserts, was sufficient to grant 
service connection. 

Here, a review of the records indicates that a July 1981 
rating decision denied service connection for PTSD.  The 
rating decision reflected that the Veteran's claim was denied 
because the evidence of record did not show that a diagnosis 
of PTSD was related to service.  In reaching its conclusion, 
the RO reasoned that there was no evidence of sufficient 
criteria as outlined in VA Program Guide 21-1, Section 0-12, 
attributable to service experience.   

The Veteran was notified of the RO's July 1981 decision to 
deny service connection for PTSD in November 1981.  The 
Veteran did not appeal this decision.  Thus, absent a showing 
of CUE, the decision is final and not subject to revision on 
the same factual basis.  38 C.F.R. § 3.105(a).

In June 2006, the Veteran submitted a formal claim for 
service connection for PTSD, along with a private psychiatric 
evaluation report from R. J. O'Halloran, Ph.D, which revealed 
the Veteran's experiences as a combat Veteran and provided a 
diagnosis of PTSD.  The Veteran was provided a VA examination 
in August 2006.  After reviewing the Veteran's VA treatment 
records from 1981 and the May 2006 private psychiatric 
evaluation report submitted by the Veteran, the August 2006 
VA examiner opined that the Veteran's PTSD was likely a 
result of his combat experience.  The VA examiner reasoned 
that the Veteran had shown symptoms of "posttraumatic 
reaction" and depression as early as 1981, that he was a 
recipient of the Combat Action Ribbon, and that he was 
diagnosed with PTSD by Dr. O'Halloran.  See VA examination 
report dated in August 2006.  Thereafter, in a September 2006 
rating decision, the RO reopened the Veteran's claim for 
service connection for PTSD and granted service connection 
for PTSD, assigning a 100 percent disability rating, 
effective June 14, 2006, the date of receipt of the Veteran's 
claim to reopen.  

In a September 2006 NOD, the Veteran maintained that the July 
1981 denial of his claim for service connection for PTSD was 
a CUE because VA had indicated that he had no stressor in 
service, despite the fact that he had received a Combat 
Action Ribbon.  He contended that the effective date for the 
service connection of his PTSD should be July 17, 1981, the 
date of receipt of his original claim for service connection 
for PTSD.

In a June 2007 VA Form 9, the Veteran again asserted that the 
Combat Action Ribbon is established as evidence of the 
existence of an in-service stressor by the VA, and that, 
because he was in receipt of such an award, the RO's failure 
to find that he had an in-service stressor in its July 1981 
rating decision was a CUE.

In an August 2008 statement, the Veteran argued that, while 
there was no presumption of an in-service stressor in 1981 
for Veterans in receipt of the Combat Action Ribbon, the 
award itself implied engagement in combat by the recipient.  

Upon a review of the evidence, the Board finds no CUE in the 
July 1981 rating decision. The RO's failure to find a nexus 
between the Veteran's combat experience and his PTSD in July 
1981 does not rise to the level of CUE, because it does not 
amount to "undebatable" evidence warranting a change in the 
outcome of the case that is so clear that reasonable minds 
could not differ.  In this regard, although evidence at the 
time of the July 1981 rating decision showed that the Veteran 
had combat experience while serving in Vietnam, there also 
was evidence showing that he had a history of drug and 
alcohol abuse, domestic violence, and other personal problems 
that caused him a great deal of stress that could have been 
the cause of his PTSD and other psychiatric disorders, 
diagnosed as, inter alia, personality disorder with anxiety 
and depression.  The Board acknowledges that the RO, in 
denying service connection for PTSD in July 1981, had failed 
to provide a VA examination to determine whether a 
relationship existed between the Veteran's PTSD and his 
service; however, the Board notes that any failure by the RO 
to obtain a VA psychiatric assessment prior to the 
adjudication of the Veteran's claim in July 1981 cannot 
constitute CUE.  See VAOPGCPREC 12-95 (May 10, 1995). 

Furthermore, regarding the Veteran's argument that VA 
recognizes that the Combat Action Ribbon is affirmative 
evidence of an in-service stressor, the Board observes that 
the regulation governing service connection for PTSD, 38 
C.F.R. § 3.304(f), was not promulgated until May 1993; thus, 
the recognition of a Combat Action Ribbon as evidence of the 
existence of an in-service stressor was unavailable until May 
1993, and could not be part of the RO's consideration when 
making its decision in July 1981.  See Direct Service 
Connection (Post-traumatic Stress Disorder), 58 Fed. Reg. 
29,109, 29,109-10 (May 19, 1993) (first codified at 38 C.F.R. 
§ 3.304(f) (1993)).  

As discussed above, a mere disagreement on the part of the 
Veteran as to how the RO weighed or evaluated evidence in the 
July 1981 rating decision does not amount to a CUE.  The 
evidence does not indicate that regulatory provisions of the 
time were incorrectly applied, though they do indicate that 
reasonable minds could differ on the determination of the 
claim.  In this regard, at the time of the July 1981 rating 
decision, the record indicated that the Veteran was 
experiencing several stressors in his personal life, all of 
which could be contributing factors for his PTSD.  Moreover, 
no medical evidence at the time ascribed the Veteran's PTSD 
to be due to his service.  The evidence thus supported the 
RO's denial of the Veteran's claim in July 1981.

In view of the foregoing, the Board determines that the July 
1981 RO rating decision denying service connection for PTSD 
was not an "undebatable" error.  Russell, 3 Vet. App. at 313 
(defining CUE as an error that is "undebatable," in that 
"reasonable minds could only conclude that the original 
decision was fatally flawed").  As the July 1981 rating 
decision was supported by the evidence and law then of 
record, there is no CUE in that rating decision.  Thus, the 
July 1981 rating decision is final.  38 C.F.R. § 3.105(a).

Therefore, for purposes of determining the effective date of 
the award of service connection, the July 1981 rating 
decision is considered final, followed by the receipt by the 
RO of a subsequent claim to reopen service connection for 
PTSD on June 14, 2006.  In this regard, the law is clear - if 
there is a prior final denial of the benefit sought, the 
effective date for an award of service connection cannot be 
earlier than the subsequent claim to reopen, which, in this 
case, is June 14, 2006.  See Leonard v. Principi, 17 Vet. 
App. 447 (2004); Sears, supra, 16 Vet. App. at 246-50; Flash, 
supra, 8 Vet. App. 332.  

Accordingly, in conclusion, an effective date earlier than 
June 14, 2006, for the grant of service connection for PTSD 
is not warranted.  38 U.S.C.A. § 5110.  


ORDER

An effective date earlier than June 14, 2006, for the grant 
of service connection for PTSD, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


